Title: To George Washington from Lieutenant Colonel Samuel Smith, 11 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 11th Oct. 1777

Last Night the Enemy threw up a Battery in the rear of the Fort close to the Banks of the Meadow within Musket shot of us & had already got one piece of Artillery in it. We attacked it with the Floating Batteries[,] Block houses, Gallies, & 32 Pounder from the Battery & in short time obliged them to hoist the white Flag, as We were bringing off the prisoners another party ran down which the Officers on Shore expected were also going to surrender, I saw their Officer encouraging the men to come on & there did not seem to me to be any appearance of that intent, I fired two Shot on them & ceased on being told they would surrender, however they took possession of their Battery & refused to deliver up the piece of Artillery & Capt. Black with 12 men who had not got off. notwithstanding they had surrenderd themselves prisoners & the party who rescued them came down under the sanction of the Flag then Flying, I conceive your Excelly has a right to demand them, or to charge them to Genl Howe.
We opened a heavy fire on them from all quarters, they have yet obstinately refused to surrender, We shall give them another attack & try if possible to drive them out. I am erecting a Battery of two guns to oppose to theirs & hope if they will give me assistance from Red Bank to keep them at least from taking possession of the Island.
The party we secured consists of one Lieut. one Ensign & 56 Sergts

& Privates, which are sent to Trenton, they belong to 6 or 7 different Regiments, from which I conclude the Party set apart for the reduction of this Garrison is pretty large, I have been able to get very little intelligence from the City, they have thrown Bridges over the causeways & are filling up the Banks of the Schuylkilns, they will lead us a disagreable Life. I have the honor to be your Excellys M. O. S.

S. Smith

